                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6       ANDRE LAVAR WELLS,                               Case No. 19-cv-07537-EMC
                                   7                    Plaintiff,
                                                                                            ORDER OF DISMISSAL
                                   8             v.
                                                                                            Docket No. 1
                                   9       GAVIN NEWSOME,
                                  10                    Defendant.

                                  11          This case was opened when Andre Wells, a California prisoner, filed a pro se “motion to
                                  12   enterviene in order to inforce Coleman stipulations and to protect mental health patients rights.”
Northern District of California
 United States District Court




                                  13   Docket No. 1 (errors in source). The first page of the filing listed the parties above and did not
                                  14   have a case number. In an effort to protect Mr. Wells’ rights, the document was treated as an
                                  15   attempt to open a new case and was filed. The clerk notified Mr. Wells that he needed to file a
                                  16   complaint on the Court’s civil rights complaint form and needed to pay the civil filing fee or file
                                  17   an in forma pauperis application. Docket Nos. 2, 3. Mr. Wells then filed a document entitled
                                  18   “this is and was a motion as a class action member not a separate claim,” in which he stated that
                                  19   he was trying to obtain relief in the Coleman and Clark class actions already on file rather than to
                                  20   commence a separate case.1 Docket No. 5.
                                  21          A prisoner may not bring a separate case to compel prison officials to comply with the
                                  22   orders or remedial plans in the Clark and Coleman cases. Rather, he must pursue his claims in
                                  23   Clark or Coleman by urging further action through the class representatives and attorneys in those
                                  24   class actions. See Pride v. Correa, 719 F.3d 1130, 1133 (9th Cir. 2013) (holding that individual
                                  25

                                  26   1
                                        Coleman v. Wilson, E. D. Cal. Case No. 2:90-cv-0520-KJM-DB, is a class action in the Eastern
                                  27   District of California concerning the inmates with serious mental disorders. See Coleman v.
                                       Wilson, 912 F. Supp. 1282 (E.D. Cal. 1995). Clark v. California, N. D. Cal. Case No. 96-1486
                                  28   CRB, is a class action in this district concerning the treatment of inmates with developmental
                                       disabilities who are under the control of the California Department of Corrections.
                                   1   suits for injunctive and equitable relief may be dismissed when they duplicate an existing class

                                   2   action’s allegations and prayer for relief); see also McNeil v. Guthrie, 945 F.2d 1163, 1165 (10th

                                   3   Cir. 1991) (“Individual suits for injunctive and equitable relief from alleged unconstitutional

                                   4   prison conditions cannot be brought where there is an existing class action” involving the same

                                   5   subject matter); Gillespie v. Crawford, 858 F.2d 1101, 1103 (5th Cir. 1988) (en banc) (“Individual

                                   6   members of the class and other prisoners may assert any equitable or declaratory claims they have,

                                   7   but they must do so by urging further actions through the class representative and attorney,

                                   8   including contempt proceedings, or by intervention in the class action.”).

                                   9          Upon review of Mr. Wells’ motion to intervene and his letter filed December 2, 2019

                                  10   (Docket Nos. 1 and 5), it is clear that Mr. Wells intended to file his document in Clark and/or

                                  11   Coleman, and not to commence a new case. This was the correct course of action, although

                                  12   pursuant to an order in Coleman, he may not file a pro se document directly in that case but rather
Northern District of California
 United States District Court




                                  13   only through plaintiffs’ counsel. Docket No. 4080 in Coleman v. Brown, E. D. Cal. Case No.

                                  14   2:90-cv-00520-KJM-DB (“any documents raising specific mental health care concerns shall be

                                  15   forwarded to plaintiffs’ counsel”). Mr. Wells therefore should send his filing (or otherwise

                                  16   communicate his concerns) to plaintiffs’ counsel in Coleman by mailing it to Donald H. Specter,

                                  17   Prison Law Office, 1917 Fifth Street, Berkeley, CA 94710. Mr. Specter also is class counsel in

                                  18   the Clark case, so Mr. Wells should consider taking the same approach in the Clark case, i.e., send

                                  19   his filing (or communicate his concerns) to Mr. Specter.

                                  20          For the foregoing reasons, the motion to intervene is DENIED without prejudice to Mr.

                                  21   Wells seeking relief in the Coleman and Clark cases as stated above. Docket No. 1. This action is

                                  22   DISMISSED because it was opened in error. No filing fee is due so no in forma pauperis

                                  23   application needs to be filed. The Clerk shall close the file.

                                  24          IT IS SO ORDERED.

                                  25   Dated: January 27, 2020

                                  26
                                  27                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  28                                                     United States District Judge
                                                                                         2
